DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 06/09/2020.

Claim Objection
Claims 1-20 are objected to because of the following informalities:  
Independent claims 1, 8 and 15 recite the limitation “one or more entities related to at least a portion of a landscape” (underlined for emphasis).  The term “a landscape” is defined in the English language as “a section or expanse of rural scenery, usually extensive, that can be seen from a single viewpoint”, or “a picture representing natural inland or coastal scenery”.  However, the term “a landscape” Applicant’s invention, based on Applicant’s specification, is directed to software systems or computing components across a computing landscape (see Applicant’s specification, para. [0001] and para. [0006].  Furthermore, Applicant’s specification does not provide a clear definition for the term “a landscape” as Applicant’s own lexicography.  Therefore, the term “a landscape” can potentially be interpreted as “a section or expanse of rural scenery, usually extensive, that can be seen from a single viewpoint”, or “a picture representing natural inland or coastal scenery” as commonly known in the English language.  Therefore, to avoid potential rejection of the claim language under 35 U.S.C. §112, the Examiner suggests that Applicant amend the claim language to clarify the term “a landscape” as a computing system landscape.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waugh (U.S. Patent No. 10,409,551).
Claim 1 – Waugh discloses a computer-implemented method for a personal digital operation assistant in landscape management (Figs. 1 & 2 and Abstract), the method being executed by one or more processors and comprising: 
receiving, by a personal digital operation assistant (Pedoa) system, user input [Fig. 1, col. 2 lines 38-51; and Fig. 2, operation 202, col. 11 lines 58-60; also read col. 3, line 17 through col. 11, line 31: receiving user voice input by a voice-driven 
processing, by the Pedoa system, the user input to determine an intent and one or more entities related to at least a portion of a landscape [col. 2, lines 44-51; col. 11 line 58 through col. 12 line 62:  processing the user voice input to determine an intent of the user utterance and one or more computing resources in the service provider network 102 for which status information is to be provided (one of more entities related to at least a portion of the service provider network landscape)]; 
transmitting, by a dispatcher of the Pedoa system, a request to one or more services of the Pedoa system based on the intent and the one or more entities [col. 10 lines 43-56; col. 13 lines 1-13:  the voice command processing function 118 (dispatcher of the system) sends/dispatches a request based on the intent and one or more specified resources to the monitoring service 124];
receiving, by the dispatcher, one or more responses from the one or more services of the Pedoa system, each response being responsive to the request [col. 10, lines 43-53; col. 11, lines 5-14; col. 13, lines 1-13:  receiving by the voice command processing function (the dispatcher), one or more requested information (one or more responses, each response being responsive to the request)]; and
providing, by the Pedoa system, output data to a user through one or more user interfaces (UIs), the output data representative of activity of one or more components within the landscape [col. 8, lines 19-28; and col. 13, lines 29-67].



Claim 4 – Waugh also discloses the output data comprises statistics data representative of execution of a process within the landscape [col. 13, lines 55-61, and col. 5, line 42 through col. 6, line 3: the output data comprises metrics representative of execution of a service or an application (i.e., a process) within the landscape].

Claim 6 – Waugh further teaches the one or more UIs comprise a graphical UI and a conversation UI (CUI), the CUI enabling speech-based communication between the Pedoa system and the user [col. 11, lines 5-31:  user interfaces comprise a management console for display outputs visually (graphical UI) and a voice-based UI (conversation UI), the voice-based UI enabling speech-based communication between the monitoring system and the user].

Claim 7 – Waugh also discloses the Pedoa system is integrated within a landscape management system that is used to manage the landscape [Fig. 1 and col. 3, line 57 through col. 11, line 31:  voice-driven monitoring system is integrated within the landscape management system of the service provider network].

Claims 8 and 15 are directed to similar limitations as in claim 1 above, and hence, are considered accordingly.  With respect to the limitations in claim 15 for “a computing device”, see Waugh Fig. 7, device 700; and for “a computer-readable storage device”, see Fig. 7, RAM 708 & ROM 710.  Also see col. 18, line 54 through col. 21, line 8.

Claims 10 and 17 are directed to similar limitations as in claim 3 above, and hence, are considered accordingly.  

Claims 11 and 18 are directed to similar limitations as in claim 4 above, and hence, are considered accordingly.  

Claims 13 and 20 are directed to similar limitations as in claim 6 above, and hence, are considered accordingly.  

Claim 14 is directed to similar limitations as in claim 7 above, and hence, is considered accordingly.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh (U.S. Patent No. 10,409,551) as applied above, and further in view of Pfleger de Aguiar et al. (Pub. No. US 2018/0367563), hereinafter “Pfleger de Aiguiar”.
Claim 2 – Waugh teaches the one or more services of the Pedoa system comprise a landscape information service [col. 5, lines 36-41:  logging function/service provide information about resources in the landscape, hence reads on “a landscape information service], a tool information service [col. 5, line 52 through col. 6, line 23:  metrics functions reads on “a tool information service”], and a monitoring service [col. 4, line 62 through col. 5, line 16].
Waugh is silent regard a schedule information service.
However, in an analogous art, Pfleger de Aguiar teaches the one or more services comprise a schedule information service [¶0034].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the scheduling function/service 

Claims 9 and 16 are directed to similar limitations as in claim 2 above, and hence, are considered accordingly.  

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh (U.S. Patent No. 10,409,551) as applied above, and further in view of Brittan et al. (Pub. No. US 2002/0184031), hereinafter “Brittan”.
Claim 5 – Waugh teaches the output data is audio data generated at least partially based on the one or more responses [col. 11, lines 5-19; also see col. 13, lines 29-54].
Waugh is silent regarding the output audio data is generated by a natural language processing (NLP) at least partially.
However, in an analogous art, Brittan teaches the output data is audio data generated by a natural language processing (NLP) system at least partially [Fig. 4, and ¶0041-¶0047].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of including natural language processing (NLP) in the output path of a speech system taught by Brittan and the technique of providing audio/speech output in a voice-driven system for 

Claims 12 and 19 are directed to similar limitations as in claim 5 above, and hence, are considered accordingly.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423